IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                                                             ?• "*
                                                                                                WO
                                                 No. 73731-7-1
                                                                                    cr>         3>y
                    Respondent,                                                     t
                                                                                                m     '
                                                                                    C
                                                                                    f—          b^'."""'"
                                                                                                 , >~ -
          v.                                     DIVISION ONE                       —

                                                                                        •M—•»
                                                                                                -e.-Oj
                                                                                                5=»"or
                                                                                        3B»      c/>r'i r
ALI HORRI                                        UNPUBLISHED OPINION                    OE
                                                                                                 rE*--
                                                                                        v£>      CT78 Wn.2d 184, 470 P.2d 188
(1970), and Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396
(1967), the motion to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] A copy ofcounsel's brief should
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court-not counsel-then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous.

State v.Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. Horri's counsel on appeal filed a brief with
the motion to withdraw. Horri was served with a copy of the brief and informed of the

right to file a statement of additional grounds for review. He did not file a statement
of additional grounds.
No. 73731-7-1/2



      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

       1. Whether the trial court erred in awarding restitution for injuries exceeding

the severity required for the elements of vehicular assault?

      2. Whether trial court erred in finding "good cause" to enter the restitution

order more than 180 days after sentencing?

       3. Whether substantial evidence supported the amount of restitution?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.



                           For the court:




                                                      "l^mcfe:^